At the outset, allow
me to begin by congratulating you, Sir, on your
election to the presidency of the General Assembly at
its fifty-ninth session.
The United Nations has long stood for the loftiest
aspirations and the noblest causes of mankind. In times
of strife, it is the United Nations that holds out the
hope of harmony. In times of deprivation and suffering,
it is the United Nations that holds out the hope of
healing.
After almost 60 years, however, this
Organization, on which we pin so much hope, finds
itself in the midst of an existential crisis. In a world
ever more complex and less predictable, the United
Nations has been struggling to redefine its meaning,
identity and relevance for the era of globalization. To
confront those new realities and more, no challenge
will be greater than making the United Nations a more
effective Organization for the times. No challenge will
be greater than living up to the highest ideals of the
United Nations with more action and fewer words.
Our United Nations locomotive is powered by the
commitment and good will of its Members. It can take
us as far as we want to go, but only if we all pull
together. It can take us at any speed, but only if the
power of commitment and good will is fully energized.
For whatever it is and for whatever it will be, the
United Nations is the creation of its Members. So, in
demanding more of the United Nations, we must also
demand more of ourselves. And in asking the United
Nations to do more, we must also be ready to be
committed more.
The task ahead of us all is to make sure that all
concerted efforts are made nationally, regionally and
globally to advance the causes the United Nations
stands for and to restore total confidence in the
working of multilateralism. Multilateralism cannot
thrive or sustain without foundation. The foundation of
the United Nations and its multilateralism may be its
191 Member States, but what bond binds the 191
Member States to the United Nations multilateral
system?
The world’s strategic, political and economic
landscape of the twenty-first century is certainly far
different, more complex and more intertwined than that
of 1945. The layers of interwoven fibre that support
such a multilateral institution as the United Nations
must be modified and strengthened. It is Thailand’s
belief that, given today’s international landscape, there
is a greater need than ever to create new layers of
regional and subregional building blocks to strengthen
the United Nations multilateral foundation. Those
building blocks are the bond that binds nations to the
multilateral system.
In so doing, those regional and subregional
building blocks must bear the responsibility of
supporting and advancing the United Nations goals on
security and development: reducing poverty, combating
international terrorism, fighting transnational crime,
16

promoting human dignity and human rights, and
upholding the human race as a whole.
In South-East Asia, the Association of South-East
Asian Nations (ASEAN) is to create its three-pillared
community — the ASEAN Economic Community, the
ASEAN Security Community and the ASEAN Socio-
Cultural Community — by the year 2020. The
realization of ASEAN communities, as in other
regional or subregional communities, requires bridging
the development gap.
It was Thailand’s initiative to take on the role of
building that bridge by introducing the Economic
Cooperation Strategy — known as ACMECS — and
thereby laying a faster track towards sustainable
development for its neighbours: Cambodia, Laos,
Myanmar and Vietnam. Through the creation of more
jobs and the narrowing of the income gap, that strategy
will serve as a building block for ASEAN’s three-
pillared community.
Further to the east, the ASEAN 10 are working
with its East Asian friends to create the East Asian
Community, comprising the ASEAN 10, China, Japan
and the Republic of Korea. To the west, Thailand sees
the need to connect south-east Asia’s development with
its friends in South Asia. The first summit of the
Bangladesh, India, Myanmar, Sri Lanka and Thailand
Economic Cooperation (BIMSTEC) — seven countries
in South-East and South Asia around the Bay of
Bengal — took place in Thailand in July, agreeing on a
free trade area within the group which forms an
economic and development bridge between the two
subregions.
These building blocks and that partnership are
part and parcel of the firm foundation for the Asia
Cooperation Dialogue (ACD), the first pan-Asian
development forum. The ACD was initiated on the
basis of Thailand’s conviction as to the virtue of
partnership in drawing strength from diversity and in
transforming diversity from a phenomenon that tears us
apart to a force that unites us.
With 25 member countries — countries from
every part of Asia — and still growing, the two-and-a-
half-year-old ACD will become an important building
block for multilateral cooperation and the United
Nations multilateral system. Through such building
blocks, we can learn to live with one another’s
differences and to cultivate a culture of peace and
tolerance in order to counteract the violence and terror
in today’s world.
We cherish multilateralism as the best means to
secure peace around the world. We cherish
multilateralism as the best means to develop prosperity
around the world. But above all, we cherish
multilateralism as the best means to achieve both
security and development worldwide. By the same
token, State security and human security, which foster
development, must always be two sides of the same
coin.
From Iraq to Saudi Arabia, from Indonesia to
Russia, shocking acts of terror have been perpetrated,
seemingly calculated to shake confidence and
undermine hope. As civilized societies, we must come
together to fight terrorism in all its forms and
manifestations, wherever it may occur. Terrorism is a
direct threat to State security, but it also undermines
human security.
That is why the development of human security
and State security must proceed on parallel tracks. The
world cannot be a secure place if its population is still
suffering from poverty and deprivation. The world
cannot really be peaceful if we cannot be successful in
our efforts to make progress towards achieving the
Millennium Development Goals.
That is why Thailand believes in the
enhancement of human security as a means of making
the nation secure. Domestically, the Ministry of Social
Development and Human Security is in charge of our
policy and implementation. Internationally, we are
active in the Human Security Network and in other
international arenas in which human security issues are
paramount.
Thailand has long advocated balanced
development, with freedom from fear and freedom
from want as the two inseparable prongs of human
security. We intend to continue to do so even more
intensively as Thailand prepares to assume the
chairmanship of the Human Security Network in 2005-
2006. We intend to further advocate such balanced
development by embracing partnership between the
Government and civil society.
The Human Security Network statement issued in
Thailand on the eve of the 15th International AIDS
Conference in Bangkok last July — which was
attended by more than 25,000 people and recognized
17

HIV/AIDS as an issue of both development and human
security — clearly reflects development and security as
interconnected.
We view the issue of landmines in the same light.
They are as much a humanitarian issue as a
development one. As President of the Fifth Meeting of
the States Parties to the Mine-Ban Convention, I have
been working with the World Bank to reflect that
approach in carrying out mine action. I am grateful for
the Bank’s cooperation in realizing the development
dimension of the landmine issue. I also appreciate the
Bank’s readiness to mobilize resources for the training
of deminers and capacity-building for survivors so that
they may function as productive members of society.
We are confident that the World Bank partnership will
provide States parties to the Convention with greater
resources that will help to achieve the Convention’s
goal.
As we try to secure peace for the world; as
attempts are made to shatter our world’s peace and
security with terror, fear, hatred and violence; as many
struggle against poverty; and as we pledge our
commitment to the Millennium Development Goals,
the multilateral system that we need to rely upon is
facing challenges and threats to its effectiveness of
unprecedented a magnitude and proportion.
However, amid those challenges, we are fortunate
to see today nations building partnership with nations;
nations learning to live with differences, and even
turning differences and diversity into a common
strength; and nations learning to achieve a higher level
of tolerance, working at the economical, cultural and
political levels to nurture a culture of peace and a
culture of tolerance.
Through building blocks like the ones Thailand
has been initiating in Asia, throughout Africa, Latin
America, Europe and elsewhere, and through South-
South cooperation, a number of responsible nations are
ready to make contributions, in their own way, to turn
differences into cooperation and partnerships. Those
partnerships and building blocks deal with security and
development, the two defining principles of the United
Nations.
Those partnerships and building blocks can lay
the foundation for a more effective functioning of the
United Nations multilateral system — a system that
needs redefining and redesigning to respond effectively
to the new geosocial and political landscape of the
world.
Present-day realities — the emergence of
building blocks, the inextricable linkage between
development and security, and the need to develop
human and State security on parallel tracks — clearly
reflect how much the world has changed since 1945.
That is why United Nations reform is not a
question only of the effectiveness of any particular
organ of the Organization. Nor is it merely a question
of numbers or composition. It is fundamental,
therefore, to ask some pertinent questions.
How can the United Nations be made more
responsive to current needs and realities, so that it
devotes equal attention to the issues of security and
development? What would be the best mechanism to
deal adequately with issues of development and long-
term global economic issues? What would be the best
mechanism to deal adequately with post-conflict
nation-building and reconstruction? What would be the
best mechanism to ensure a greater participation of
civil society, recognizing it as an important
constituency for development and conflict resolution?
How to ensure cooperation among the multilateral
United Nations system and regional, subregional and
interregional organizations, recognizing them as
important building blocks for a more effective
multilateralism?
Security Council reform is needed. That much is
not in doubt. But if expansion is needed, what realistic
criteria are necessary for the expansion to reach greater
effectiveness? Does it need to be more transparent?
What are the roles and relationship among its
members?
Concerning the General Assembly, a body
represented now by almost 200 Member States, more
than three times larger than at the time of the founding
of the United Nations, is it too cumbersome and do we
remain content with its work process? How can the
Assembly be streamlined, energized, and become more
focused?
Those are not all the questions asked, and
Thailand is not the only one asking. But all of us will
have to find the answers. While we are all entitled to
different views, opinions, and analyses, ultimately the
decision must be made by us, the Member States of the
United Nations.
18

Reform of such a venerable institution is never
easy. We have to be realistic about that. But we have
faith in the far-sightedness and wisdom of United
Nations Members to take a holistic view and choose
the right path, even if it is the path less travelled.
Thailand pledges to apply all our experiences in
forging partnerships in order to play a responsible and
constructive role in contributing to the United Nations
reform process. We have supported the High-level
Panel on Threats, Challenges and Change and will look
forward to its report in December, as well as to the
fruitful and constructive debate by all of us thereafter.
Whether the United Nations recovers from its
mid-life crisis or sinks into irrelevance is up to us, the
Member States. For what it is and what it will become,
the United Nations is our own creation made of our
own commitment and goodwill. It is up to us to rise to
the challenge. Only when nations are united, will we
get the United Nations.